Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. (U.S. Patent Application Pub. 2021/0250096A1) teaches in FIG. 2-1 a procedure for an ONU to register with an OLT where the OLT performs a first reference equalization parameter and associated with an ONU identifier to be assigned to the ONU, and stores the equalization parameter with the ONU ID in a database. The equalization parameter is used in ONU running stage. However, Zhou et al. fails to teach that the OLT determines configuration information indicating a bandwidth allocation dedicated for the ONU and a first target preamble sequence associated with the bandwidth allocation, and sends the configuration information to the ONU as required by claim 1.
Wu et al. (U.S. Patent Application Pub. 2021/0194588 A1) teaches in FIG. 13 a process for generating equalization parameter for an ONU comprising sending, by the ONU, a first message including a third preamble and a registration request to the OLT; determining, by the OLT, equalization parameter based on the third preamble; storing, by the OLT, a corresponding between the identifier of the ONU and the determined equalization parameter. However, Wu et al. fails to teach that the OLT determines configuration information indicating a bandwidth allocation dedicated for the ONU and a first target preamble sequence associated with the bandwidth allocation, and sends the configuration information to the ONU as required by claim 1.
Zhang et al. (U.S. Patent Application Pub. 2019/0089463 A1) teaches in FIGs. 5A and 5B a process for upstream equalization comprising determining, by an OLT, dynamic bandwidth allocation for each ONU; sending, by the OLT, request message identifying the modulation scheme that will be used for the symbols in the training frame to an ONU; sending, by the ONU, training frame including a series of symbols modulated to the modulation scheme identified in the request message. However, Zhang et al. fails to teach that the OLT determines configuration information indicating a bandwidth allocation dedicated for the ONU and a first target preamble sequence associated with the bandwidth allocation, and sends the configuration information to the ONU as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl13 July 2022



/SHI K LI/Primary Examiner, Art Unit 2637